DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 2/2/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,692,166 and U.S. Patent No. 10,235,730 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Arguments
Applicant’s arguments, see Remark, filed 2/02/2022, with respect to Double Patenting on page 7 have been fully considered and are persuasive.  The filing of the Terminal Disclaimer, approved on 2/02/2022, addresses the Double Patenting Remarks. 
Applicant’s arguments, see Remarks, filed 2/02/2022, with respect to the rejection(s) of claim(s) 20-39 under Kelly (US 2009/0176566) have been fully considered and are persuasive.  Therefore, the rejection using sol teaching of Kelly (US 2009/0176566) has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view combine teaching of Kelly (US 2009/0176566) in view of HAUKE et al (US 2013/0325981). HAUKE et al (US 2013/0325981) teaches in 0010, 0021-0025 and 0031-0042 where on a gambling platform (casino) facial feature captured by video are analyzing for estimating of age. This addresses applicant’s arguments on pages 8-10, where the main argument of FIRST, SECOND and THIRD, which centered on Kelly not teaching the concept of estimating age. HAUKE et al expressly teaching estimating of age using facial feature. Please look at the combine teaching below for further detail. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 20-23, 25-28, 30-36 and 38-39 are rejected under 35 U.S.C. 103 as being unpatentable over Kelly (US 2009/0176566) in view of HAUKE et al (US 2013/0325981).
Claim 20:
Kelly (US 2009/0176566) teaches
A system, comprising:
a video camera (figure 1 and 0040 teaches pinhole camera 106; 0013 teaches video display for presenting a multi-player game and video images of game pieces for each player, where video display means video cameras to stream to the display);
a database comprising a roster of successfully carded players, wherein select players in the roster of successfully carded players are automatically removed from the roster after a predetermined amount of time elapses (figure 8 teaches biometric identification server/database, those database is consider the roster; 0051 teaches responsible gaming limits (i.e. predetermined amount of time) may be based on any amount of wagering, losses, wins, session time, loss rate, win rate, wager rate, or time of play, where successfully carded is view as initiate time of play and responsible gaming limits are associated with and checked against biometric data captured on the EGM 200. If responsible gaming limits, predetermined amount of time elapses, are reached on the EGM or another EGM within the casino gaming system, game play is blocked, where blocking is view as removing from roster for allowable play list);
a computer comprising a processing unit and non-transitory computer readable storage medium storing computer readable instructions that when executed by the processing unit cause the processing unit to (figure 2-1, figure 3 networked processing unit with inherit required non-transitory computer readable storage medium, figure 8 part 804 processor, figure 9 part 904 processor and figure 17 teaches different computing units. It is inherit that processor needs memory, such as non-transitory storage, to store and follow program functions.):
receive images from the video camera (0013 teaches video display for presenting a multi-player game and video images of game pieces for each player; 0043 teaches facial recognition camera, video or still camera);
identify a player in the images (0043 teaches use image for facial recognition such as the player; figure 17  and 0096-0097 teaches use of images, from infrared or CCD camera 1706, for fingerprint/handprint images for biometric identification associated with players account in new zone/seat location; 0088 teaches successful facial recognition scan);
based on a determination that the estimated age of the identified player is under the predetermined age, determine whether the identified player is in the roster of successfully carded players, and only if so, then the identified player is considered not to be under the predetermined age (0007 teaches using of biometric for age verification prior to commencing gaming session, which would require the player to be in the biometric identification database/roster 806 as further detail in 0062; 0117 teaches age verification of the player to compliance to casino rules, law of the state or other jurisdictional laws, which are seen as predetermined age, and support of age verification; 0058 teaches configure the gaming limits at a threshold at or below the jurisdictional rules for responsible gaming); and
based on a determination that the estimated age of the identified player is under the predetermined age and the identified player is not in the roster of successfully carded players, notify a casino employee via an electronic message (figure 14 and 0087 teaches verification for underage and unauthorized player/patron (i.e. not in the roster), where biometric comparison against an authorized biometric sample fails, casino staff is notified; 0117 teaches security staff can be notified by review of sample image, which such image are capture digitally/electronic and such the notification would be electronic as well alongside the display).
Kelly et al teaches age verification by facial capture above, but not the following which is taught by HAUKE et al:
analyzing a face of the identified player; based on analyzing the face of the identified player (0010 teaches live person age of person estimated basis of facial feature from the video stream; 0021-0025 and 0031-0042 teaches facial feature for estimating age for platforms such as games and gambling (casino)).
Kelly et al and HAUKE et al are both in the field of age estimate/verification in a casino where age verification is required by facial features capture video such that the combine outcome is predictable.  
Therefore it would have been obvious to one having ordinary skill before the effective filing date to modify Kelly et al by HAUKE et al regarding age verification increasingly prevented from accessing inappropriate content, chat connections in principle allow communication between individuals of different age groups as disclosed by HAUKE et al in 0005. 



Claim 21:
Kelly further teaches:
The system of claim 20, wherein 
the electronic message identifies a playing location of the player (above teaches electronic notification/message; 0013 teaches where biometric sample obtained from the player where processor tracks the location of the game; figure 3 and 0046 teaches single or multiple gaming location with player tracking system with proximity location base on tracking servers 318; 0097 further teaches player at new zone/seat location are tracked as well according to biometric that allow player to play; 0117 teaches where hotel room location is tracked as well. With this biometric associated with player include location such as seat/zone such any notification will include such data as well.).

Claim 22:
Kelly further teaches:
The system of claim 20, further comprising 
at least three cameras (0093 teaches pin hole camera; 0096 teaches infrared and CCD cameras; 0161 teaches use of stereoscopic vision with multiple cameras to improve chances of positive facial match. All combine we have at least three cameras: infrared, CCD, and stereoscope which required two cameras).

Claim 23:
Kelly further teaches:
The system of claim 20, wherein 
the video camera is a stereo camera wherein the images comprise a stereoscopic image (0161 teaches use of stereoscopic vision with multiple cameras to improve chances of positive facial match).

Claim 25:
Kelly further teaches:
The system of claim 20, wherein 
determining the estimated age of the identified player comprises determining a confidence level of the age determination is greater than or equal to a confidence threshold (figure 16 teaches “Usually done in presence person physical validation age of patron” and 0094 teaches cashier, player club desk will review. Such confidence is seen as greatest with physical presence validation).

Claim 26:
Kelly further teaches:
The system of claim 25, wherein 
the confidence threshold is configurable (0117 teaches age verification of the player to compliance to casino rules, law of the state or other jurisdictional laws, which are seen as predetermined age, and support of age verification; 0058 teaches configure the gaming limits at a threshold at or below the jurisdictional rules for responsible gaming).

Claim 27:
Kelly further teaches:
The system of claim 25, wherein 
when the confidence level of the age determination is within a predetermined range of confidence levels, the computer readable instructions further cause the processing unit to notify the casino employee to provide an input as to whether the player looks underage or not (figure 16 teaches person physical validating age of patron; 0118 teaches presence of a human attendant who can witness the age of the person by visually validating the driver license or other identification of said person with biometric associated as well as club account ID. Such confirmation will be at the highest confidence level).

Claim 28:
Kelly further teaches:
The system of claim 20, wherein 
the predetermined amount of time elapsed is measured from when the select players were successfully carded (0051 teaches responsible gaming limits (i.e. predetermined amount of time) may be based on any amount of wagering, losses, wins, session time, loss rate, win rate, wager rate, or time of play, where successfully carded is view as initiate time of play).

Claim 30:
Kelly (US 2009/0176566) teaches
A system, comprising:
a database comprising a roster of successfully carded players, wherein select players in the roster of successfully carded players are automatically removed from the roster after a predetermined amount of time elapses (figure 8 teaches biometric identification server/database, those database is consider the roster; 0051 teaches responsible gaming limits (i.e. predetermined amount of time) may be based on any amount of wagering, losses, wins, session time, loss rate, win rate, wager rate, or time of play, where successfully carded is view as initiate time of play and responsible gaming limits are associated with and checked against biometric data captured on the EGM 200. If responsible gaming limits, predetermined amount of time elapses, are reached on the EGM or another EGM within the casino gaming system, game play is blocked, where blocking is view as removing from roster for allowable play list);
a computer in communication with the database, the computer comprising a processing unit and non-transitory computer readable storage medium storing computer readable instructions that when executed by the processing unit cause the processing unit to (figure 2-1, figure 3 networked processing unit with inherit required non-transitory computer readable storage medium, figure 8 part 804 processor, figure 9 part 904 processor and figure 17 teaches different computing units. It is inherit that processor needs memory, such as non-transitory storage, to store and follow program functions):
receive images from a video camera (0013 teaches video display for presenting a multi-player game and video images of game pieces for each player; 0043 teaches facial recognition camera, video or still camera);
identify a player in the images (0043 teaches use image for facial recognition such as the player; figure 17  and 0096-0097 teaches use of images, from infrared or CCD camera 1706, for fingerprint/handprint images for biometric identification associated with players account in new zone/seat location; 0088 teaches successful facial recognition scan);
based on a determination that the estimated age of the identified player is under the predetermined age, determine whether the identified player is in the roster of successfully carded players, and only if so, then the identified player is considered not to be under the predetermined age (0007 teaches using of biometric for age verification prior to commencing gaming session, which would require the player to be in the biometric identification database/roster 806 as further detail in 0062; 0117 teaches age verification of the player to compliance to casino rules, law of the state or other jurisdictional laws, which are seen as predetermined age, and support of age verification; 0058 teaches configure the gaming limits at a threshold at or below the jurisdictional rules for responsible gaming); and
based on a determination that the estimated age of the identified player is under the predetermined age and the identified player is not in the roster of successfully carded players, notify a casino employee to card the identified player (figure 14 and 0087 teaches verification for underage and unauthorized player/patron (i.e. not in the roster), where biometric comparison against an authorized biometric sample fails, casino staff is notified; 0117 teaches security staff can be notified by review of sample image, which such image are capture digitally/electronic and such the notification would be electronic as well alongside the display).

Kelly et al teaches age verification by facial capture above, but not the following which is taught by HAUKE et al:
analyzing a face of the identified player; based on analyzing the face of the identified player (0010 teaches live person age of person estimated basis of facial feature from the video stream; 0021-0025 and 0031-0042 teaches facial feature for estimating age for platforms such as games and gambling (casino)).
Kelly et al and HAUKE et al are both in the field of age estimate/verification in a casino where age verification is required by facial features capture video such that the combine outcome is predictable.  
Therefore it would have been obvious to one having ordinary skill before the effective filing date to modify Kelly et al by HAUKE et al regarding age verification increasingly prevented from accessing inappropriate content, chat connections in principle allow communication between individuals of different age groups as disclosed by HAUKE et al in 0005. 

Claim 31:
Kelly further teaches:
The system of claim 30, wherein 
notifying the casino employee to card the identified player comprises transmitting an electronic message to the casino employee identifying a location of the player (above teaches electronic notification/message; 0013 teaches where biometric sample obtained from the player where processor tracks the location of the game; figure 3 and 0046 teaches single or multiple gaming location with player tracking system with proximity location base on tracking servers 318; 0097 further teaches player at new zone/seat location are tracked as well according to biometric that allow player to play; 0117 teaches where hotel room location is tracked as well. With this biometric associated with player include location such as seat/zone such any notification will include such data as well).

Claim 32:
Kelly further teaches:
The system of claim 31, further comprising 
a table sign, wherein the table sign comprises a rear display, and wherein the electronic message is displayed on the rear display of the wherein the table sign (figure 17 teaches player see visible image on surface and 2nd table view on the other side is view as a table sign at rear view, further detail in 0096-0099, with 0099 teaches integrated screen display for electronic message).

Claim 33:
Kelly further teaches:
The system of claim 32, wherein 
determining the estimated age of the identified player comprises determining a confidence level of the age determination is greater than or greater than equal to a confidence threshold (figure 16 teaches “Usually done in presence person physical validation age of patron” and 0094 teaches cashier, player club desk will review. Such confidence is seen as greatest with physical presence validation).

Claim 34:
Kelly further teaches:
The system of claim 33, wherein 
the confidence threshold is configurable (0117 teaches age verification of the player to compliance to casino rules, law of the state or other jurisdictional laws, which are seen as predetermined age, and support of age verification; 0058 teaches configure the gaming limits at a threshold at or below the jurisdictional rules for responsible gaming).

Claim 35:
The system of claim 33, wherein 
when the confidence level of the age determination is within a predetermined range of confidence levels, notify the casino employee to input to the sign whether the player looks underage or not (figure 16 teaches person physical validating age of patron; 0118 teaches presence of a human attendant who can witness the age of the person by visually validating the driver license or other identification of said person with biometric associated as well as club account ID. Such confirmation will be at the highest confidence level; figure 17 and 0096-0099 teaches 2nd table view on the other side see the sign, where 0099 detail display message regarding biometric identification which above teaches is linked to age verification).

Claim 36:
Kelly further teaches:
The system of claim 30, wherein 
the predetermined amount of time elapsed is measured from when the select players were successfully carded (0051 teaches responsible gaming limits (i.e. predetermined amount of time) may be based on any amount of wagering, losses, wins, session time, loss rate, win rate, wager rate, or time of play, where successfully carded is view as initiate time of play).

Claim 38:
Kelly (US 2009/0176566) teaches
A method, comprising:
maintaining, by a computing system, a database comprising a roster of successfully carded players, wherein select players in the roster of successfully carded players are automatically removed from the roster after a predetermined amount of time elapses (figure 8 teaches biometric identification server/database, those database is consider the roster; 0051 teaches responsible gaming limits (i.e. predetermined amount of time) may be based on any amount of wagering, losses, wins, session time, loss rate, win rate, wager rate, or time of play, where successfully carded is view as initiate time of play and responsible gaming limits are associated with and checked against biometric data captured on the EGM 200. If responsible gaming limits, predetermined amount of time elapses, are reached on the EGM or another EGM within the casino gaming system, game play is blocked, where blocking is view as removing from roster for allowable play list);
receiving, by a computing system, images from the video camera (0013 teaches video display for presenting a multi-player game and video images of game pieces for each player; 0043 teaches facial recognition camera, video or still camera);
identifying, by the computing system, a player in the images (0043 teaches use image for facial recognition such as the player; figure 17 and 0096-0097 teaches use of images, from infrared or CCD camera 1706, for fingerprint/handprint images for biometric identification associated with players account in new zone/seat location; 0088 teaches successful facial recognition scan);
based on a determination that the estimated age of the identified player is under the predetermined age, determining, by the computing system, whether the identified player is in the roster of successfully carded players, and only if so, then the identified player is considered not to be under the predetermined age (0007 teaches using of biometric for age verification prior to commencing gaming session, which would require the player to be in the biometric identification database/roster 806 as further detail in 0062; 0117 teaches age verification of the player to compliance to casino rules, law of the state or other jurisdictional laws, which are seen as predetermined age, and support of age verification; 0058 teaches configure the gaming limits at a threshold at or below the jurisdictional rules for responsible gaming); and
based on a determination that the estimated age of the identified player is under the predetermined age and the identified player is not in the roster of successfully carded players, notifying, by the computing system, a casino employee via an electronic message (figure 14 and 0087 teaches verification for underage and unauthorized player/patron (i.e. not in the roster), where biometric comparison against an authorized biometric sample fails, casino staff is notified; 0117 teaches security staff can be notified by review of sample image, which such image are capture digitally/electronic and such the notification would be electronic as well alongside the display).
Kelly et al teaches age verification by facial capture above, but not the following which is taught by HAUKE et al:
analyzing, by the computing system, a face of the identified player, based on analyzing the face of the player, determining, by the computing system, an estimated age of the identified player (0010 teaches live person age of person estimated basis of facial feature from the video stream; 0021-0025 and 0031-0042 teaches facial feature for estimating age for platforms such as games and gambling (casino)).
Kelly et al and HAUKE et al are both in the field of age estimate/verification in a casino where age verification is required by facial features capture video such that the combine outcome is predictable.  
Therefore it would have been obvious to one having ordinary skill before the effective filing date to modify Kelly et al by HAUKE et al regarding age verification increasingly prevented from accessing inappropriate content, chat connections in principle allow communication between individuals of different age groups as disclosed by HAUKE et al in 0005. 


Claim 39:
Kelly teach:
The method of claim 38, wherein 
notifying the casino employee comprises transmitting, by the computing system, the electronic message to a screen positioned proximate to the gaming table (above teaches electronic notification/message; 0013 teaches where biometric sample obtained from the player where processor tracks the location of the game; figure 3 and 0046 teaches single or multiple gaming location with player tracking system with proximity location base on tracking servers 318; 0097 further teaches player at new zone/seat location are tracked as well according to biometric that allow player to play; 0117 teaches where hotel room location is tracked as well. With this biometric associated with player include location such as seat/zone such any notification will include such data as well; figure 17 teaches 2nd table view at rear for view of casino employee that constantly monitoring nearby).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Kelly (US 2009/0176566) and HAUKE et al (US 2013/0325981) in view of Wells (US 2009/0124379).
Claim 24:
The system of claim 23, further 
Kelly and HAUKE et al teaches all the subject matter above, but not the following which is taught by Wells:
comprising a wide angle camera (0120 teaches biometric information detection using one or more wide-angle cameras 140; 0121 teaches use of wide angel cameras 140 to focused on activities of interactive gaming table 100).
Kelly and HAUKE et al and Wells are both in the field image processing, especially tracking player in a casino/gaming arena such that the combine outcome would be predictive.
Therefore it would have been obvious to one having ordinary skill before the effective filing date to modify Kelly and HAUKE et al by Wells the use of wide-angle camera to capture full or all players’ motions for better movement interpretation, such as distinguishable motions, as disclosed by Wells in 0120. 

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Kelly (US 2009/0176566) and HAUKE et al (US 2013/0325981) in view of Pennington et al (US 2012/0330740).
Claim 29:
The system of claim 20, wherein 
Kelly teaches all the subject matter above, but not the following which is taught by Pennington et al:
select players in the roster of successfully carded players are automatically removed from the roster when the select players have been detected to leave the casino (0127 teaches a patron is leaving the gaming establishment, the monitoring process may end and patron's ID may be removed from a list of patrons currently known to be in the gaming establishment).
Kelly and HAUKE et al and Pennington et al are both in the field image processing, especially tracking player in a casino/gaming arena such that the combine outcome would be predictive.
Therefore it would have been obvious to one having ordinary skill before the effective filing date to modify Kelly and HAUKE et al by Pennington et al regarding such tracking would assist in populating the patron's loyalty program for high level service, discount, free shipping and to give special farewell (Pennington et al teaches in abstract and 0097) such action would develop a favorable, royal and returning patron. 

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Kelly (US 2009/0176566) and HAUKE et al (US 2013/032598) in view of Pennington et al (US 2012/0330740).
Claim 37:
The system of claim 30, wherein 
Kelly and HAUKE et al teaches all the subject matter above, but not the following which is taught by Pennington et al:
select players in the roster of successfully carded players are automatically removed from the roster when the select players have been detected to leave the casino (0127 teaches a patron is leaving the gaming establishment, the monitoring process may end and patron's ID may be removed from a list of patrons currently known to be in the gaming establishment).
Kelly and HAUKE et al and Pennington et al are both in the field image processing, especially tracking player in a casino/gaming arena such that the combine outcome would be predictive.
Therefore it would have been obvious to one having ordinary skill before the effective filing date to modify Kelly and HAUKE et al by Pennington et al regarding such tracking would assist in populating the patron's loyalty program for high level service, discount, free shipping and to give special farewell (Pennington et al teaches in abstract and 0097) such action would develop a favorable, royal and returning patron. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSUNG-YIN TSAI whose telephone number is (571)270-1671. The examiner can normally be reached 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on (571) 272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TSUNG YIN TSAI/Primary Examiner, Art Unit 2656